TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00639-CV


                                        C. Y., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 22ND DISTRICT COURT OF HAYS COUNTY,
  NO. 14-1203, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant C. Y. filed her notice of appeal on October 2, 2015. The appellate

record was complete October 26, 2015, making appellant=s brief due November 16, 2015. On

November 16, 2015, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than December 7, 2015. If the brief is not filed by that

date, counsel may be required to show cause why she should not be held in contempt of court.

               It is ordered on November 17, 2015.

Before Justices Puryear, Goodwin, and Bourland